            Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
__________________________________________
                                                  )
JERRY BELLAMY,                                    )
                                                  )
        Plaintiff,                                )
                                                  )
            v.                                    ) Civil Action No. 20-30015
                                                  )
JEFFERSON PETRIE, COLIN COCHRANE,                 )
RUBEN BORRERO, and THOMAS SHEEHAN,                )
in their individual capacities, and CITY OF       )
SPRINGFIELD,                                      )
                                                  )
        Defendants.                               )
__________________________________________ )

                                         COMPLAINT

                                          Introduction

       1.      This is a civil rights action against Springfield police officers for assaulting and

wrongfully arresting Plaintiff Jerry Bellamy. Mr. Bellamy went to the police station to

complain about an unjust parking ticket. Defendant Jefferson Petrie responded by choking

Mr. Bellamy and pushing him out of the station. The other Defendant police officers joined

in pushing, punching, and arresting Mr. Bellamy. The incident was recorded on video.

       2.      The City of Springfield is sued for allowing its police department to develop a

policy or custom of failing to properly supervise, investigate, and discipline its police officers.

These policies and customs allowed Springfield police officers to believe they could violate

the constitutional rights of civilians like Mr. Bellamy with impunity.
             Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 2 of 13



                                           Jurisdiction

       3.      This action is brought pursuant to 42 U.S.C. § 1983 and § 1988, and the First,

Fourth and Fourteenth Amendments to the United States Constitution. Jurisdiction is

conferred on this Court by 28 U.S.C. § 1331 and § 1343. Supplemental jurisdiction over

claims arising under state law is authorized by 28 U.S.C. § 1367.

                                             Parties

       4.      Plaintiff Jerry Bellamy is a citizen of the United States and a resident of

Springfield, Massachusetts.

       5.      Defendants Jefferson Petrie, Colin Cochrane, Ruben Borrero, and Thomas

Sheehan were members of the Springfield police department at the time of the facts alleged in

this complaint. Their actions alleged in this complaint were taken under the color of law. They

are sued in their individual capacities.

       6.      Defendant City of Springfield is a municipality in Massachusetts. It is sued as a

local governmental agency under the Monell doctrine.

                                              Facts

       False Arrest and Excessive Force Incident

       7.      On June 29, 2017, Jerry Bellamy went to the Springfield police station to

complain about a parking ticket he had just received, which he felt was in error.

       8.      Mr. Bellamy entered the station lobby with the parking ticket in his hand.

       9.      The lobby is accessible to the general public. A police officer is typically

stationed behind a window with a tray through which papers can be passed.




                                                2
             Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 3 of 13



       10.     Mr. Bellamy spoke to Officer Petrie through the window. Mr. Bellamy said he

wanted to speak to a white shirt, referring to a superior officer.

       11.     Officer Petrie responded saying, “What is your f’n problem?” Mr. Bellamy

responded with similar language.

       12.     The conversation between Mr. Bellamy and Officer Petrie was very brief.

       13.     Less than twelve seconds after Mr. Bellamy arrived at the window, Officer

Petrie left the secure part of the station and approached Mr. Bellamy in the public lobby.

       14.     Video of the encounter shows that when Officer Petrie entered the lobby he

immediately pushed Mr. Bellamy’s chest. Mr. Bellamy took a few steps back, then Officer

Petrie put his hands on Mr. Bellamy’s neck, choking him, and began moving him backwards

towards the door.

       15.     Officer Petrie pushed Mr. Bellamy out of the double doors of the police

station.

       16.     Officer Petrie continued to push Mr. Bellamy after he was outside the police

station. Mr. Bellamy put up his arms in attempts to prevent being pushed. He continued to

back up.

       17.     When they were outside, Defendant police officers Cochrane and Borrero

joined Officer Petrie. These three officers pushed Mr. Bellamy backwards to the curb. They

pushed him to the ground and began punching him.

       18.     While Mr. Bellamy was on the ground, Defendant police officer Sheehan

joined the other officers in punching and arresting Mr. Bellamy.




                                                3
              Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 4 of 13



        19.    Defendants handcuffed Mr. Bellamy with his hands behind his back. Officer

Petrie was on Mr. Bellamy’s left side. As they walked into the police station Officer Petrie

once again choked Mr. Bellamy.

        20.    Mr. Bellamy was arrested and charged with assault and battery on Officer

Petrie and resisting arrest.

        21.    On August 8, 2018, more than a year after his arrest, the Commonwealth filed

a nolle prosequi on all charges against Mr. Bellamy, stating that it was “in the best interests of

justice.”

        22.    The incident was recorded by cameras at the Springfield police station.

MassLive.com published the video of the incident. The raw footage can be viewed here:

https://www.youtube.com/watch?v=PKHkA80SFyg. A version of the video edited by

MassLive to show the relevant portions from each camera can be viewed here:

https://www.youtube.com/watch?v=ZdONEDKL3rg.

        23.    The video shows Officer Petrie initiating physical contact with Mr. Bellamy. It

shows the Defendants assaulting Mr. Bellamy. The video contradicts Officer Petrie’s account

of the incident.

        Plaintiff Suffered Harm

        24.    Mr. Bellamy suffered physical and emotional harm as well as financial loss as a

result of the Defendants’ actions.

        25.    He was physically injured by the assault. He had neck pain from the choking

and swelling on his arms and hands. He needed a splint on his right wrist. He was prescribed

Cyclobenzaprine and Tramadol for his pain.


                                                  4
              Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 5 of 13



        26.     As a result of his unlawful arrest, Mr. Bellamy lost his job. Without a job his

family was unable to afford their rent; as a result, Mr. Bellamy, his wife, and their two young

children became homeless. Mr. Bellamy could not continue payments on his motor vehicle,

so he lost that as well. While criminal charges were pending, Mr. Bellamy and his family were

unable to afford a home, car and other comforts they enjoyed before this incident.

        27.     Mr. Bellamy was emotionally upset both at the way he was treated and the way

this unlawful arrest and prosecution placed him and his family in desperate circumstances.

        Policies and Customs of the City of Springfield Caused Defendants’
        Misconduct

    A. Lack of supervision and discipline emboldened Officer Petrie and the other
       Defendant police officers to assault Mr. Bellamy.

        28.     The City of Springfield has allowed policies or customs to develop within its

police department that have caused Springfield police officers to believe they can violate the

Constitution with impunity. These policies or customs were the moving force behind the

misconduct that resulted in the violation of Mr. Bellamy’s constitutional rights.

        29.     Well before June 29, 2017, the City of Springfield had a policy or custom of

deliberate indifference to the rights of civilians by failing to adequately supervise and

discipline its police officers.

        30.     In keeping with this policy or custom, on June 8, 2018, the City through then

Police Commissioner John R. Barbieri informed Mr. Bellamy that after thoroughly

investigating his internal affairs complaint and the video of the incident, the City determined

that there were “no violations of Springfield Police Department policies or procedures.”




                                                 5
             Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 6 of 13



       31.     The internal investigation ignored Officer Petrie’s actions in leaving the secure

area of the police station twelve seconds after Mr. Bellamy arrived at the window and

immediately making physical contact with Mr. Bellamy. The Springfield Police Department

(SPD) chose to ignore Officer Petrie’s improper conduct.

       32.     Acting Commissioner Cheryl C. Clapprood replaced Barbieri. In March 2019,

she reviewed the video and agreed that the officers’ actions did not violate of the policies of

the City of Springfield.

       33.     After the City exonerated all the police officers, a clerk in the criminal court

found probable cause to support criminal charges against Officer Petrie.

       34.     Criminal charges are currently pending against Officer Petrie for assault and

battery on plaintiff Jerry Bellamy.

       35.     The SPD failed to appropriately supervise its officers, including the

Defendants, to monitor their use of force and de-escalation tactics.

       36.     SPD officers therefore believed that their actions would not be properly

monitored and that supervising officers would tolerate behavior that violated SPD policy

even when the improper conduct was recorded on video.

       37.     Officer Petrie assaulted Mr. Bellamy, knowing that his actions were being

recorded by the interior and exterior SPD cameras.

       38.     Officer Petrie and the other Defendants were emboldened by their

understanding that the SPD would not reprimand or discipline them for such behavior.




                                                6
             Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 7 of 13



   B. The SPD fails to properly discipline its officers for violating constitutional
      rights of civilians.

       39.     In January 2019, a jury found that the City of Springfield has a policy or

custom of deliberate indifference to the rights of civilians by failing to adequately supervise

and discipline its police officers in the case of Hutchins v. McKay et. al, U.S. D. C. Civil No. 16-

30008-NMG. The underlying incident took place in January 2013.

       40.     There is a pattern of the SPD exonerating officers of allegations of

unreasonable force, then these officers later being indicted for criminal conduct in the same

incidents.

       41.     Proper police policies and regulations prohibit certain conduct even if it is not

criminal conduct. Police officers should be held to a higher standard than avoiding criminal

indictments.

       42.     The SPD was biased toward police officers, favoring their testimony over that

of civilians and ignoring credible evidence of officers’ misconduct, such as the video

evidence in this case.

       43.     Years before the incident, the City of Springfield voluntarily entered into a

contract with the police union that prohibited the SPD from bringing disciplinary charges

against an officer more than 90 days after the incident or after the date the SPD learned of

the potential violation, whichever is later. Commissioner Barbieri admitted that this

provision hindered the Department’s ability to discipline officers.

       44.     A 2019 review of the SPD by the Police Executive Research Forum

confirmed that: the SPD does not have a policy governing how to receive and investigate

complaints; supervisors need additional training on accepting complaints; no early warning

                                                 7
             Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 8 of 13



system is in place; interviews of internal investigations are not recorded; the complaint

system is not audited for compliance; and policies are lacking and unclear. These deficiencies

contributed to the SPD’s practice of not meaningfully disciplining officers who violate

people’s civil rights.

       45.     In April 2015, a group of off-duty Springfield police officers assaulted civilians

at Nathan Bill’s Bar in Springfield. One person was seriously injured. On-duty police officers

arrived at the scene but did not attempt to locate the suspects.

       46.     The officers involved in the assault at Nathan Bill’s Bar were not disciplined.

Eventually fourteen officers were indicted for their conduct during the incident and the

investigation, many for filing false police reports, perjury, and misleading a grand jury.

       47.     In February 2016, a group of Springfield police detectives including Officer

Gregg Bigda went to the Town of Palmer to recover an unmarked police vehicle that had

been taken for a joy ride by some juveniles. Officer Bigda was recorded in the Palmer police

station threatening a juvenile with physical force and stating that he could plant a kilo of

cocaine on him; like Officer Petrie, Officer Bigda knew that he was on video. He was not

terminated. Two officers have been indicted for this incident while several others received

immunity in exchange for their testimony.

       48.     At first, Officer Bigda was not disciplined for this incident. Then, when the

video became public, the City of Springfield imposed only a 60-day suspension. A

Springfield City Councilor compared this discipline to a “smack on the wrist.”




                                                8
             Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 9 of 13



       49.    Before the incident in February of 2016, Officer Bigda was the subject of at

least 24 internal investigations of misconduct. Of these, 13 involved complaints of excessive

force. None of the 24 investigations resulted in a sustained finding of wrongdoing.

       50.    The SPD did not discipline Officer Bigda for lying although a Superior Court

judge found that Officer Bigda had provided false testimony in at least three cases. Officer

Bigda was finally suspended indefinitely after he was indicted in federal court.

       51.    Officer Ramon Sierra was also given lenient treatment by the City. He failed

two drug tests and attempted to pass a third test in 2017 by using another person’s urine.

Officer Sierra could have been terminated for using a fake sample. Instead, Commissioner

Barbieri offered him a “last chance agreement.”

       52.    The SPD’s policy or custom of lenient discipline led SPD officers, including

but not limited to the Defendants, to believe they could violate Mr. Bellamy’s civil rights

with impunity because they knew they would not be disciplined for misconduct.

   C. The SPD has promoted officers with criminal or disciplinary histories.

       53.    In 2017, Officer Bigda applied for a promotion to sergeant. Although he did

not receive the promotion, Commissioner John Barbieri signed off on his candidacy.

       54.    In 2017, Commissioner Barbieri promoted his wife to sergeant, despite her

2013 felony arrest.

       55.    Of the five officers promoted to sergeant in 2018, one was found liable by a

federal jury in 2014 for violating the civil rights of 15-year-old African American boy and

causing his death, resulting in a $1.3 million verdict; one is suspected to have been involved




                                               9
             Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 10 of 13



in the assaults at Nathan Bill’s Bar; and one had been arrested twice, including a 2014 arrest

for drunk driving.

       56.       Acting Commissioner Cheryl C. Clapprood, who took command of the SPD

in February of 2019, had previously been convicted of filing a false report.

       57.       By promoting officers alleged or found to have committed crimes, acts of

violence, and civil rights violations, the SPD sends a message to officers that the department

does not take such misconduct seriously. Officers in turn feel emboldened to violate

civilians’ constitutional rights because the officers know that they will not suffer adverse

consequences for doing so.

                Count I: 42 U.S.C. Section 1983 – Fourth Amendment Claim

       58.       The above paragraphs are incorporated by reference.

       59.       Defendants Petrie, Cochrane, Borrero and Sheehan, acting in concert, used

unreasonable force on Mr. Bellamy and arrested him without probable cause.

       60.       In the alternative, Defendants Cochrane, Borrero and Sheehan had an

opportunity to intervene to prevent physical abuse of plaintiff by Defendant Petrie but failed

to intervene.

       61.       Defendants Petrie, Cochrane, Borrero and Sheehan deprived Mr. Bellamy of

his clearly established rights to freedom from the use of unreasonable and excessive force,

and freedom from arrest without probable cause, under the Fourth Amendment to the

United States Constitution as applied under the Fourteenth Amendment.

       62.       As a direct and proximate result of Defendants’ actions, Mr. Bellamy suffered

the injuries described above.


                                                10
              Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 11 of 13



                Count II: 42 U.S.C. Section 1983 – First Amendment Claim

        63.     The above paragraphs are incorporated by reference.

        64.     Defendant Petrie used physical force and filed false criminal charges against

Mr. Bellamy because he expressed his displeasure with the conduct of Springfield police

officers.

        65.     Defendant Petrie deprived Mr. Bellamy of his clearly established right to

freedom of speech under the First Amendment to the United States Constitution as applied

under the Fourteenth Amendment.

        66.     As a direct and proximate result of Defendants’ actions, Mr. Bellamy suffered

the injuries described above.

                          Count III: State Law Claim – False Arrest

        67.     The above paragraphs are incorporated by reference.

        68.     Defendants Petrie, Cochrane, Borrero and Sheehan arrested Mr. Bellamy

without probable cause.

        69.     Defendants’ arrest of Mr. Bellamy was unwarranted, malicious, and was in

retaliation for, and to punish Mr. Bellamy for, exercising his right to freedom of speech.

        70.     As a direct and proximate result of Defendants’ actions, Mr. Bellamy suffered

the emotional distress and financial expense described above.

                       Count IV: State Law Claim Assault and Battery

        71.     The above paragraphs are incorporated by reference.

        72.     Defendants Petrie, Cochrane, Borrero and Sheehan committed an assault and

battery on Mr. Bellamy.


                                               11
             Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 12 of 13



       73.      As a direct and proximate result of Defendants’ actions, Mr. Bellamy suffered

the damages described above.

                       Count V: State Law Claim Malicious Prosecution

       74.      The above paragraphs are incorporated by reference.

       75.      Defendants Petrie caused criminal charges to be brought against Mr. Bellamy

without probable cause and with malice.

       76.      The criminal charges terminated in Mr. Bellamy’s favor when the

Commonwealth refused to prosecute the charges in the interest of justice.

       77.      The above paragraphs are incorporated by reference.

                         Count VI: Massachusetts Civil Rights Act

       78.      The above paragraphs are incorporated by reference.

       79.      Acting jointly and in concert, Defendants violated Mr. Bellamy’s civil rights

under the Massachusetts Civil Rights Act.

       80.      As a direct and proximate result of Defendants’ actions, Mr. Bellamy suffered

the damages described above.

             Count VII: 42 U.S.C. Section 1983 – Defendant City of Springfield

       81.      The above paragraphs are incorporated by reference.

       82.      Defendant City of Springfield allowed the policies and customs described

above to exist within its police department.

       83.      These policies and customs of the City of Springfield allowed Defendants

Petrie, Cochrane, Borrero and Sheehan to believe that they could commit misconduct

against Plaintiff with impunity.


                                               12
             Case 3:20-cv-30015 Document 1 Filed 02/03/20 Page 13 of 13



       84.     The policies and customs of Defendant City of Springfield were the moving

force behind the actions that resulted in the violations of Plaintiff’s civil rights.

       85.     As a direct and proximate result of Defendants’ actions, Mr. Bellamy suffered

the injuries described above.

                                        Relief Requested

       WHEREFORE, the plaintiff requests that this Court:

       1.       Award compensatory damages;

       2.       Award the costs of this action, including reasonable attorney’s fees; and

       3.       Award such just and further relief as this Court deems just and appropriate.

                                       Jury Trial Demand

The Plaintiff demands a jury trial on all counts so triable.

                                                      Respectfully submitted,
                                                      Plaintiff, JERRY BELLAMY,
                                                      By his attorneys,

                                                      /s/ Howard Friedman
                                                      Howard Friedman, BBO #180080
                                                      Law Offices of Howard Friedman, P.C.
                                                      92 State Street, 9th Fl.
                                                      Boston, MA 02109
                                                      617-742-4100
                                                      hfriedman@civil-rights-law.com

                                                      /s/ Luke Ryan
                                                      Luke Ryan
                                                      # 664999
                                                      Sasson Turnbull Ryan and Hoose
                                                      100 Main Street, Third Floor
                                                      Northampton, MA 01060
                                                      (413) 586-4800
                                                      lryan@strhlaw.com

Dated: February 3, 2020


                                                 13
